763 N.W.2d 914 (2009)
BURKHART ASSOCIATES, INC., Plaintiff/Counter-Defendant-Appellee,
v.
Donald R. NOWAKOWSKI, Defendant/Counter-Plaintiff-Appellant.
Donald R. Nowakowski, Plaintiff-Appellant,
v.
Burkhart Associates, Inc., Defendant-Appellee.
Docket Nos. 137972, 137973. COA Nos. 277744, 279402.
Supreme Court of Michigan.
April 22, 2009.

Order
On order of the Court, the application for leave to appeal the September 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.